UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22251 HATTERAS VC CO-INVESTMENT FUND II, LLC (Exact name of registrant as specified in charter) 8, SUITE 401 RALEIGH, NORTH CAROLINA 27615 (Address of principal executive offices) (Zip code) DAVID B. PERKINS 8, SUITE 401 RALEIGH, NORTH CAROLINA 27615 (Name and address of agent for service) Registrant's telephone number, including area code: (919) 846-2324 Date of fiscal year end: JUNE 30 Date of reporting period: JUNE 30, 2014 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) Financial Statements As of and for the year ended June 30, 2014 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) Table of Contents Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2-7 Statement of Assets, Liabilities and Members’ Capital 8 Statement of Operations 9 Statements of Changes in Members’ Capital 10 Statement of Cash Flows 11 Notes to Financial Statements 12-23 Board of Managers (Unaudited) 24-25 Fund Management (Unaudited) 26 Other Information (Unaudited) 27-30 Privacy Policy (Unaudited) 31-33 Tel:919-754-9370 Fax:919-754-9369 www.bdo.com 5430 Wade Park Boulevard Suite 208 Raleigh, NC 27607 Report of Independent Registered Public Accounting Firm To the Board of Managers and Members Hatteras VC Co-Investment Fund II, LLC Raleigh, North Carolina We have audited the accompanying statement of assets, liabilities and members’ capital of Hatteras VC Co-Investment Fund II, LLC (the “Fund”), including the schedule of investments, as of June 30, 2014, and the related statements of operations, changes in members’ capital, and cash flows for the year then ended, and the financial highlights for the year then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The statement of changes in members’ capital for the period ended June 30, 2013 and the financial highlights for the period from September 1, 2012 through June 30, 2013 and each of the three years in the period ended August 31, 2012 were audited by other auditors whose report dated August 29, 2013 expressed an unqualified opinion on that statement of changes in net assets and those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made my management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of June 30, 2014 with the portfolio companies. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Hatteras VC Co-Investment Fund II, LLC as of June 30, 2014, the results of its operations, changes in its members’ capital, and its cash flows for the year then ended, and the financial highlights for the year then ended, in conformity with accounting principles generally accepted in the United States of America. August 29, 2014 1 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2014 Initial % of Investment Fair Members' Description of Investment Date Cost Value Capital Private Company: Consumer: Ooma, Inc. a,b,d Palo Alto, California 162,287 shares of Series Alpha Preferred Stock Oct. 2009 $ $ % Sonim Technologies, Inc. a,b,d San Mateo, California 180,208 shares of Series B Preferred Stock Nov. 2009 % Sonim Technologies, Inc. a,b,d San Mateo, California 527,038 shares of Series A Preferred Stock Nov. 2012 % Total Consumer % Healthcare: Clinipace, Inc. a,b,d Raleigh, North Carolina 3,816,881 shares of Series C Preferred Stock Sep. 2011 % Information Technology: Stoke, Inc. a,b,d Santa Clara, California 76,453 shares of Series E Preferred Stock Nov. 2010 % Stoke, Inc. a,b,d Santa Clara, California 7,645 shares of Series F Preferred Stock Jan. 2014 % Total Information Technology % Medical Technology: Anulex Technologies, Inc. a,b,d Minnetonka, Minnesota 150,000 shares of Series E Preferred Stock May 2010 % See notes to financial statements. 2 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2014 (continued) Initial % of Investment Fair Members’ Description of Investment Date Cost Value Capital Medical Technology (continued): Lineagen, Inc. a,b,d Salt Lake City, Utah 12,000 shares of Common Stock Jul. 2011 $ - $ % Lineagen, Inc. a,b,d Salt Lake City, Utah 336,117 shares of Series B Preferred Stock Jul. 2011 % Lineagen, Inc. a,b,d Salt Lake City, Utah 150,000 shares of Series C Preferred Stock Nov. 2013 % Total Medical Technology % Semiconductor: GainSpan Corporation a,b,d San Jose, California 312,500 shares of Series C Preferred Stock Sep. 2011 % GainSpan Corporation a,b,d San Jose, California 156,292 shares of Series D Preferred Stock Jun. 2012 % GainSpan Corporation a,b,d San Jose, California 48,978 shares of Series E Preferred Stock Jan. 2014 % Luxtera, Inc. a,b,d Carlsbad, California 2,203,210 shares of Series C Preferred Stock Apr. 2012 % See notes to financial statements. 3 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2014 (continued) Initial % of Investment Fair Members’ Description of Investment Date Cost Value Capital Semiconductor (continued): Magnum Semiconductor, Inc. a,b,d Milpitas, California 134,219 shares of Series E-1 Preferred Stock Jun. 2010 $ $ % Magnum Semiconductor, Inc. b,d Milpitas, California Convertible Promissory Note Principal of $2,207, 8.00%,12/31/2015 Oct. 2013 % Quantenna Communications, Inc. a,b,d Fremont, California 1,893,223 shares of Series D Preferred Stock Apr. 2010 % Quantenna Communications, Inc. a,b,d Fremont, California 673,734 shares of Series E Preferred Stock Oct. 2010 % Quantenna Communications, Inc. a,b,d Fremont, California 256,158 shares of Series F-1 Preferred Stock Nov. 2011 % Quantenna Communications, Inc. b,d Fremont, California Convertible Promissory Note Principal of $87,581, 0.50%, 2/19/2015 Feb. 2014 % Total Semiconductor % Software: Clustrix, Inc. a,b,d San Francisco, California 9,667 shares of Common Stock Dec. 2010 % See notes to financial statements. 4 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2014 (continued) Initial % of Investment Fair Members’ Description of Investment Date Cost Value Capital Software (continued): KnowledgeTree, Inc. a,b,d Raleigh, North Carolina 59,695 shares of Series B Preferred Stock Jun. 2012 $ $ % KnowledgeTree, Inc. a,b,d Raleigh, North Carolina 9,425 shares of Series B1 Preferred Stock Jan. 2014 % Kontiki, Inc. a,b,d Sunnyvale, California 45,670 shares of Common Stock Jan. 2012 - % Kontiki, Inc. a,b,d Sunnyvale, California 333,334 shares of Series B Preferred Stock Jul. 2010 % Kontiki, Inc. a,b,d Sunnyvale, California 807,165 shares of Series C Preferred Stock Jan. 2012 % Posit Science Corporation a,b,d San Francisco, California 80,515 shares of Common Stock Dec. 2009 % Posit Science Corporation a,b,d San Francisco, California 21,429 shares of Series AA Preferred Stock Sep. 2010 % See notes to financial statements. 5 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2014 (continued) Initial % of Investment Fair Members’ Description of Investment Date Cost Value Capital Software (continued): Sailthru, Inc. a,b,d New York, New York 171,141 shares of Series A Preferred Stock Sep. 2011 $ $ % SugarSync, Inc. a,b,d San Mateo, California 278,500 shares of Series BB Preferred Stock Dec. 2009 % SugarSync, Inc. a,b,d San Mateo, California 579,375 shares of Series CC Preferred Stock Feb. 2011 % SugarSync, Inc. a,b,d San Mateo, California 73,119 shares of Series DD Preferred Stock Dec. 2011 % SugarSync, Inc. b,d San Mateo, California Convertible Promissory Note Principal of $127,400, 4.00%, 11/15/2013 May 2013 % Univa Corporation a,b,d Austin, Texas 939,541 shares of Series I Preferred Stock Oct. 2010 % Univa Corporation b,d Austin, Texas Convertible Promissory Note Principal of $22,616, 8.00%, 01/31/2017 May 2014 % Total Software % Total Private Company % See notes to financial statements. 6 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) SCHEDULE OF INVESTMENTS June 30, 2014 (continued) % of Fair Members’ Description of Investment Cost Value Capital Short-Term Investments: Federated Prime Obligations Fund #10, 0. 01% c $ $ % Total Short-Term Investments % Total Investments (United States) $ $ % Liabilities in Excess of Other Assets ) %) Members' Capital $ % a Non-income producing. b Portfolio holdings are subject to substantial restrictions as to resale. c The rate shown is the annualized 7-day yield as of June 30, 2014. d Non-marketable securities. The cost and fair value of restricted Private Company Investments are $5,943,165 and $7,188,757, respectively. INVESTMENT TYPE AS A PERCENTAGE OF MEMBERS' CAPITAL PERCENTAGES AS FOLLOWS: See notes to financial statements. 7 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) STATEMENT OF ASSETS, LIABILITIES AND MEMBERS’ CAPITAL June 30, 2014 Assets Investments in private companies, at fair value (cost $5,943,165) $ Short-term investments, at fair value (cost $2,018,350) Receivable for investment sold Interest receivable 31 Total assets $ Liabilities and members’ capital Management fee payable $ Professional fees payable Accounting and administration fees payable Custodian fees payable Total liabilities Members’ capital Total liabilities and members’ capital $ Components of members’ capital: Capital contributions $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Accumulated net unrealized appreciation on investments Members’ capital $ Net asset value per unit $ Number of authorized units Unlimited Number of outstanding units See notes to financial statements. 8 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) STATEMENT OF OPERATIONS For the year ended June 30, 2014 Investment income Interest $ Total investment income Operating expenses Management fee Professional fees Accounting and administration fees Managers’ fees Custodian fees Other expenses Total operating expenses, before management fee waiver Management fee waived Net expenses Net investment loss ) Net realized loss and change in unrealized appreciation on investments in private companies Net realized loss on investments in private companies ) Net change in unrealized appreciation on investments in private companies Net realized loss and change in unrealized appreciation on investments in private companies Net increase in members’ capital resulting from operations $ See notes to financial statements. 9 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) STATEMENTS OF CHANGES IN MEMBERS’ CAPITAL For the year ended June 30, 2014 and for the period from September 1, 2012 to June 30, 2013 Members’ Capital Members’ capital, at September 1, 2012 $ Net investment loss ) Net realized loss on investments in private companies ) Net change in unrealized depreciation on investments in private companies ) Members’ capital, at June 30, 2013 $ Net investment loss ) Net realized loss on investments in private companies ) Net change in unrealized appreciation on investments in private companies Members’ capital, at June 30, 2014 $ See notes to financial statements. 10 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) STATEMENT OF CASH FLOWS For the year ended June 30, 2014 Cash flows from operating activities: Net increase in members’ capital resulting from operations $ Adjustments to reconcile net increase in members’ capital resulting from operations to net cash used in operating activities: Purchases of investments ) Proceeds on sales of investments Net proceeds on sale of short-term investments Net realized loss on investments in private companies Net change in unrealized appreciation on investments in private companies ) Decrease in receivable for investment sold Decrease in interest receivable 76 Increase in management fee payable Decrease in professional fees payable ) Increase in custodian fees payable 61 Net cash used in operating activities - Net change in cash - Cash at beginning of year - Cash at end of year $ - See notes to financial statements. 11 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS As of and for the year ended June 30, 2014 1. ORGANIZATION Hatteras VC Co-Investment Fund II, LLC (the “Fund”) was organized as a limited liability company under the laws of the State of Delaware on November 7, 2008 and commenced operations on September 1, 2009. The Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified management investment company. The Fund is managed by Hatteras Funds, LLC (the “Adviser”), an investment adviser registered with the Securities and Exchange Commission (the “SEC”) under the Investment Advisers Act of 1940, as amended. The Fund’s placement agent, an affiliate of the Adviser, is Hatteras Capital Distributors, LLC. The Fund had an initial closing on September 1, 2009 (“Initial Closing”) and a final closing August 31, 2010 (“Final Closing”), as determined by the Board of Managers (the “Board”) of the Fund. The Fund’s investment period (the “Investment Period”) is three years following the Initial Closing of the Fund. The Fund will continue until the date that is six years from the date of the Initial Closing, unless terminated earlier pursuant to applicable terms of the Fund’s limited liability company agreement (“LLC Agreement”). The term may be extended for two one-year periods at the discretion of the Board. The Board has overall responsibility for the management and supervision of the business operations of the Fund on behalf of the members of the Fund (“Members”), subject to the laws of the State of Delaware and the Fund’s LLC Agreement, including authority to oversee and establish policies regarding the management, conduct and operation of the Fund’s business. The Fund’s investment objective is to seek superior risk-adjusted returns by investing in venture-backed companies. The Fund intends to achieve its investment objective by investing all or substantially all of its assets in venture-backed companies alongside of top-tier venture capital firms. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting and reporting policies used in preparing the financial statements. a. Basis of Accounting The Fund’s accounting and reporting policies conform to accounting principles generally accepted within the United States of America (“U.S. GAAP”). b. Cash Cash, if any, includes short-term interest bearing deposit accounts. At times, such deposits may be in excess of federally insured limits. The Fund has not experienced any losses in such accounts and does not believe it is exposed to significant credit risk on such accounts. At June 30, 2014, the Fund held no cash balances in deposit accounts. 12 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS As of and for the year ended June 30, 2014 (CONTINUED) 2. SIGNIFICANT ACCOUNTING POLICIES(CONTINUED) c. Valuation of Portfolio Investments All portfolio investments are recorded at fair value in accordance with the Fund’s valuation procedures. The Fund's valuation procedures have been approved by and are subject to continued oversight by the Fund's Board. The valuation procedures are implemented by the Adviser and the Fund's third-party administrator, which report to the Board. For third-party information, the Fund's administrator monitors and reviews the methodologies of the various pricing services employed by the Fund. Investments in Private Companies – Investments for which observable market prices in active markets do not exist are reported at fair value, as determined in good faith by the Adviser. Fair value is based on the best information available and is determined by reference to information including, but not limited to, the following: projected sales, net earnings, earnings before interest, taxes, depreciation and amortization (“EBITDA”), balance sheets, public or private transactions, valuations for publicly traded comparable companies, recent rounds of financing in the company’s stock, and/or other measures, and consideration of any other pertinent information including the types of securities held and restrictions on disposition. The amount determined to be fair value may incorporate the Adviser’s own assumptions (including appropriate risk adjustments for nonperformance and/or lack of marketability). The methods used to estimate the fair value of private companies include: (1) the market approach (whereby fair value is derived by reference to observable valuation measures for comparable companies or assets – e.g., multiplying a key performance metric of the investee company or asset, such as projected revenue or EBITDA, by a relevant valuation multiple observed in the range of comparable companies or transactions – adjusted by the Adviser for differences between the investment and the referenced comparables and in some instances by reference to option pricing models or other similar methods), (2) the income approach (e.g., the discounted cash flow method), and (3) cost for a period of time after an acquisition (where such amount is determined by the Adviser to be the best indicator of fair value), and (4) based upon a recent round of financing, which usually includes referencing recent or pending transactions in the same or similar securities of the issuer. These valuation methodologies involve a significant degree of judgment. Due to the absence of readily determinable fair values and the inherent uncertainty of valuations, the estimated fair values for private companies may differ significantly from values that would have been used had a ready market for the securities existed, and the differences could be material. Short-Term Investments - During the year ended June 30, 2014, the Fund held its short-term investment in the Federated Prime Obligation Fund #10, an open-ended money market fund (the “MMF”) incorporated in the United States of America. The MMF’s objective is to seek and provide current income consistent with the stability of principal. The MMF invests in a portfolio of short-term, high-quality, fixed income securities issued by banks, 13 Hatteras VC Co-Investment Fund II, LLC (a Delaware Limited Liability Company) NOTES TO FINANCIAL STATEMENTS As of and for the year ended June 30, 2014 (CONTINUED) 2. SIGNIFICANT ACCOUNTING POLICIES(CONTINUED) C. Valuation of Portfolio Investments (CONTINUED) corporations and the U.S. government. The MMF held by the Fund seeks to preserve a net asset value of $1.00 per share. The MMF is valued at a yield-adjusted net asset value per share, which is currently equal to $1.00 per share as represented on one or more of the U.S. national securities exchanges. The Fund classifies its assets into three levels based on the lowest level of input that is significant to the fair value measurement. The three-tier hierarchy distinguishes between (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs) and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs) and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the value of the Fund’s investments. The inputs are summarized in the three broad levels listed below: Valuation of Investments · Level 1 – quoted prices (unadjusted) in active markets for identical assets and liabilities · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following table presents the Fund’s fair value hierarchy for those assets and liabilities measured at fair value on a recurring basis as of June 30, 2014: Level 1 Level 2 Level 3 Total Private Company1 Convertible Promissory Notes $
